Action to foreclose tax liens in accordance with title 3 of article VII-A of the Tax Law. Order of the County Court, Westchester County, granting motion of plaintiff for summary judgment, unanimously affirmed, with $10 costs and disbursements. Judgment, entered pursuant to order, modified on the law by striking therefrom the alternate description therein set forth in the last ordering paragraph between the words “map of the City of New Rochelle” and the words “ The said property shall be sold subject to ”. As so modified, the judgment is unanimously affirmed, without costs. The alternate description contained in the judgment. does not conform to the description set forth in the complaint and, therefore, must be struck out. (Clapp v. McCabe, 155 N. Y. 525, 532.) Present — Hagarty, Acting P. J., Carswell, Johnston, Nolan and Sneed, JJ. [See 272 App. Div. 816.]